Case 17-17110        Doc 38     Filed 05/13/19     Entered 05/13/19 15:38:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 17110
         Derrick A Whitehead

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/02/2017.

         2) The plan was confirmed on 08/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was Dismissed on 01/09/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17110             Doc 38         Filed 05/13/19      Entered 05/13/19 15:38:57                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $4,679.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $4,679.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,139.26
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $195.48
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,334.74

 Attorney fees paid and disclosed by debtor:                           $250.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      1,265.00            NA              NA            0.00       0.00
 AT&T Mobility II LLC                      Unsecured           0.00        603.12          603.12           0.00       0.00
 ATG Credit LLC                            Unsecured         228.00           NA              NA            0.00       0.00
 BK OF AMER                                Unsecured         521.00           NA              NA            0.00       0.00
 CDA/PONTIAC                               Unsecured         312.00           NA              NA            0.00       0.00
 CHASE CARD                                Unsecured      6,983.00            NA              NA            0.00       0.00
 CHASE MTG                                 Secured       29,191.00           0.00            0.00           0.00       0.00
 CHASE MTG                                 Secured        1,192.52           0.00        1,192.52           0.00       0.00
 City of Chicago Department of Water       Secured           500.00      1,947.07        1,947.07          44.67       0.00
 Commonwealth Edison Company               Unsecured         465.00        465.26          465.26           0.00       0.00
 Cook County Treasurer                     Secured           491.82      1,521.41        1,521.41           0.00     39.28
 Credit Union 1                            Unsecured            NA       1,902.89        1,902.89           0.00       0.00
 Credit Union 1                            Secured        9,518.00     11,420.89         9,518.00           0.00    260.31
 Global Network                            Unsecured      1,033.00            NA              NA            0.00       0.00
 Great Lakes Higher Education Guaranty C Unsecured             0.00    93,972.65        93,972.65           0.00       0.00
 Great Lakes Higher Education Guaranty C Unsecured             0.00    93,972.65        93,972.65           0.00       0.00
 Harrison Auto Sales                       Secured        4,500.00           0.00        4,500.00           0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured      3,797.44            NA              NA            0.00       0.00
 MBB                                       Unsecured         158.00           NA              NA            0.00       0.00
 Resurgent Capital Services                Unsecured           0.00        982.88          982.88           0.00       0.00
 United States Dept Of Education           Unsecured           0.00        185.81          185.81           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-17110        Doc 38      Filed 05/13/19     Entered 05/13/19 15:38:57             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $1,192.52              $0.00             $0.00
       Debt Secured by Vehicle                           $14,018.00              $0.00           $260.31
       All Other Secured                                  $3,468.48             $44.67            $39.28
 TOTAL SECURED:                                          $18,679.00             $44.67           $299.59

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $192,085.26               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,334.74
         Disbursements to Creditors                               $344.26

 TOTAL DISBURSEMENTS :                                                                       $4,679.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
